Citation Nr: 0628351	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 
20, 2002 for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities.  

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, claimed as secondary to the 
service-connected disability of residuals of cold weather 
injuries of the lower extremities.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 2003 
and April 2004, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2003, the RO determined that the veteran was not 
entitled to service connection for peripheral vascular 
disease.  In April 2004, the RO granted the claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities, 
effective September 20, 2002.  

The Board notes that in a July 2006 correspondence, the 
veteran was informed that his appointed attorney, Mr. Richard 
A. LaPointe, is no longer recognized as his representative 
since the attorney has indicated that he is retiring from the 
practice of law.  He was advised of his options with regard 
to representation.  For example, he was advised of his right 
to appoint a Veterans Service Organization or a different 
private attorney to represent him in the claims process.  The 
veteran did not respond within the required 30-day time 
period.  Thus, there is no additional development action 
necessary in this regard.  

The Board also notes that the veteran has consistently 
complained of an uncomfortable sensation in the lower 
extremities.  In addition to being diagnosed as having 
peripheral vascular disease, he is also diagnosed as having 
peripheral neuropathy of the lower extremities.  The record 
does not demonstrate that the RO has contacted the veteran to 
determine whether he claims entitlement to service connection 
for peripheral neuropathy, as secondary to the service-
connected cold weather injuries.  Therefore, this matter is 
referred to the RO for the appropriate action.  

FINDINGS OF FACT

1.  The evidence of record does not include a medical opinion 
which tends to link a current diagnosis of peripheral 
vascular disease to the service-connected residuals of cold 
weather injuries of the lower extremities.  

2.  On September 20, 2002, the veteran filed a claim for 
entitlement to service connection for residuals of cold 
weather injuries of the lower extremities.  

3.  In January 2003, the RO granted the veteran's claim of 
entitlement to service connection for residuals of cold 
weather injuries of the lower extremities; the RO awarded a 
total rating based upon individual unemployability due to 
service-connected disabilities, effective September 20, 2002.  

4.  The claims file does not include evidence that 
demonstrates that the veteran is entitled to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities prior to September 20, 
2002.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the lower extremities was 
not incurred in or aggravated by service, and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).  

2.  The criteria for an effective date earlier than September 
20, 2002 for a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the July 2005 correspondence provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate the claims of entitlement 
to an effective date earlier than September 20, 2002 for the 
award of a total rating based upon individual unemployability 
(TDIU) due to service-connected disabilities and entitlement 
to service connection for peripheral vascular disease of the 
lower extremities, claimed as secondary to the service-
connected disability of residuals of cold weather injuries.  

The veteran was not, however, provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event that the service connection 
claim is granted.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in July 2005, subsequent to the RO's initial 
unfavorable decision.  

As indicated above, the VCAA requires that the veteran 
receive information that satisfies VA's duty to notify and 
assist the veteran in the claims process.  This was 
accomplished.  The Board concludes that the discussions 
contained in the June 2005 correspondence informed the 
veteran of the information and evidence necessary to 
substantiate the claims and complied with VA's notification 
requirements.  

Specifically, the Board concludes that the June 2005 
correspondence informed the veteran of the actions that VA 
would take to assist him in obtaining evidence to 
substantiate the claims; the type of evidence that is 
required to substantiate the claims; what VA was doing to 
develop the claim; the responsibilities of the parties (VA 
and the veteran) to obtain records; and how the veteran could 
assist in substantiating his claims.  The correspondence also 
informed the veteran of where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was also informed to essentially submit everything in his 
possession with regard to establishing evidence that is 
necessary to substantiate the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claims, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Entitlement to Service Connection for Peripheral Vascular 
Disease of the Lower Extremities, Claimed as Secondary to the 
Service-Connected Disability of Residuals of Cold Injuries.  

In January 2003, the RO granted the claim of entitlement to 
service connection for residuals of cold weather injuries of 
the lower extremities, effective September 20, 2002.  The 
veteran essentially maintains that he suffers from a current 
diagnosis of peripheral vascular disease which is proximately 
due to or aggravated by the service-connected cold weather 
injuries of the lower extremities.  In his September 2002 
statement in support of the claim, he indicated that he is 
applying for service connection for frostbite of the feet and 
the legs.  The RO construed the September 2002 statement, in 
conjunction with the evidence discussed in detail below, as a 
claim of entitlement to service connection for peripheral 
vascular disease, secondary to the cold weather injuries of 
the lower extremities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

Service Connection may also be granted on a presumptive 
basis.  Presumptive service connection may be granted for 
certain chronic and tropical disease, or diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. 
§ 3.307(a).  Service connection may be granted for certain 
diseases associated with exposure to certain herbicide agents 
if the disease becomes manifest to a degree of 10 percent 
within a certain time period and the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  See 38 C.F.R. § 3.307 
(a)(6)(iii) (2005).  

The pertinent evidence associated with the claims file 
includes the veteran's service medical records, the VA 
examination reports, dated in December 2002 and February 
2003; and VA medical treatment records, dated from May 2002 
November 2005.  

The service medical records do not include a diagnosis of 
peripheral vascular disease.  Note that the veteran does not 
assert that he incurred peripheral vascular disease during 
his period of service, and the evidence does not demonstrate 
that he is entitled to service connection for peripheral 
vascular disease on a direct basis.  

The VA medical treatment records, dated from May 2002 to 
December 2002, show that the veteran complained of a 
progressive burning sensation in his feet.  The August 2002 
VA Consultation Report shows that nerve conduction studies 
were performed; the impression was that the studies were 
consistent with sensory motor peripheral neuropathy of the 
lower extremities.  The examiner noted that the veteran 
stated that he had a history of cold weather exposure during 
The Battle of the Bulge.  The examiner did not, however, 
offer an opinion as to the etiology of any sensory motor 
peripheral neuropathy of the lower extremities.  Peripheral 
vascular disease was not diagnosed.  

On VA examination, dated in December 2002, the veteran 
related the cold winter conditions that he experienced during 
his period of service and the events surrounding The Battle 
of the Bulge.  The veteran complained that his feet always 
feel like they are on a block of ice and that he has a 
sensation of thousands of needles pricking his skin.  He also 
complained of discomfort, described as a "constant stream of 
water" running down the lateral aspect of the left leg into 
the foot.  The veteran was diagnosed as having cold weather 
injuries of the bilateral feet sustained during World War II 
with residuals; bilateral peripheral neuropathy; peripheral 
vascular disease; and venous insufficiency.  

On VA examination, dated in February 2003, the veteran was 
evaluated to determine whether he suffers from a current 
diagnosis of peripheral vascular disease, as secondary to the 
service-connected cold weather injuries of the lower 
extremities.  The examiner concluded that a Doppler test 
revealed evidence of peripheral vascular disease; however, 
there was no evidence indicating that the peripheral vascular 
disease is secondary to cold injuries.  

The VA medical treatment records, dated from January 2003 to 
November 2005, reveal that the veteran continued to complain 
of symptoms associated with his cold weather injuries.  These 
records do not include evidence demonstrating that the 
veteran suffers from peripheral vascular disease as a result 
of the service-connected residuals of cold weather injuries 
of the lower extremities.  

In view of the forgoing evidence, law and regulations, the 
Board finds that the evidence demonstrates that the veteran 
is currently diagnosed as having peripheral vascular disease.  
The evidence does not demonstrate that there is a link 
between the diagnosis of peripheral vascular disease and the 
service-connected residuals of cold weather injuries of the 
lower extremities.  In fact, the only medical record that 
addresses the etiology of peripheral vascular disease, 
expressly states that there is no evidence that peripheral 
vascular disease is secondary to the cold weather injuries.  

In July 2005, the veteran was invited to submit evidence in 
support of the claim.  He was informed of the type of 
evidence that would help support the claim.  To date, he has 
not submitted evidence consistent with the requirement that a 
nexus opinion exist with respect to peripheral vascular 
disease and the service-connected cold weather injuries.  In 
the absence of the requisite nexus opinion, the Board must 
conclude that the requirements of entitlement to service 
connection for peripheral vascular disease of the lower 
extremities have not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from peripheral vascular 
disease of the lower extremities, secondary to the service-
connected residuals of cold weather injuries of the lower 
extremities.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for peripheral vascular 
disease.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to an Effective Date Earlier than September 20, 
2002 for the Award of a Total Disability Rating Based Upon 
Individual Unemployability due to Service-Connected 
Disabilities.

On September 20, 2002, VA received the veteran's claim of 
entitlement to service connection for residuals of cold 
weather injuries of the bilateral lower extremities.  

In December 2002, VA received the veteran's formal claim of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  

In April 2004, the RO awarded a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities, effective September 20, 2002.  The veteran 
maintains that he is entitled to an effective date earlier 
than September 20, 2002 for the award of TDIU.  

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2), but see Harper v. Brown, 
10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2005).  

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization. 
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability evaluated as 60 percent 
disabling or more, or as a result of two or more 
disabilities, provided that at least one of the disabilities 
is evaluated as 40 percent disabling or more and that there 
is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2005).  

On September 20, 2002, the veteran filed a claim of 
entitlement to service connection for residuals of cold 
weather injuries of the lower extremities.  In April 2004, 
the RO granted the claim of entitlement to TDIU due to 
service-connected disabilities, effective September 20, 2002.  
Note that the April 2004 rating decision explained to the 
veteran that the combined evaluation for his service-
connected disabilities is 80 percent, effective September 20, 
2002.  Prior to September 2002, the veteran's combined rating 
was 60 percent.

The RO determined that the issue of entitlement to TDIU was 
raised by inference in connection with the September 20, 2002 
claim.  The veteran's award of TDIU is based on the finding 
that as of September 20, 2002, he met the percentage 
requirements for TDIU.  Prior to September 20, 2002, the 
combined evaluation for the service-connected disabilities 
was less than the required combined 70 percent evaluation for 
service-connected disabilities.  It was not until the RO 
awarded service-connection for residuals of cold weather 
injuries that the veteran met the percentage requirements for 
TDIU.  

The claims file does not include any evidence prior to 
September 20, 2002 which shows that the veteran 1) filed a 
claim for entitlement to TDIU, 2) that he met the 
requirements for TDIU due to his service-connected 
disabilities or 3) that the evidence shows that he was 
unemployable due to service-connected disability within one 
year of the September 2002 claim.  See Hazan v. Gober, 10Vet. 
App. 511 (1997).  Accordingly, the evidence of record fails 
to show that the veteran is entitled to an effective date 
earlier than September 20, 2002 for TDIU.  

The Board observes that there is no claim for a TDIU rating 
prior to September 20, 2002 and no records within one year of 
the September 2002 claim which indicates that the veteran was 
unemployable due to service-connected disability.  
Consequently, the Board must find that the preponderance of 
the evidence is against the claim for an effective date 
earlier than September 20, 2002 for the assignment of a TDIU 
rating.  The benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to service connection for peripheral vascular 
disease of the lower extremities, claimed as secondary to the 
service-connected disability of residuals of cold weather 
injuries of the lower extremities is denied.  

Entitlement to an effective date earlier than September 20, 
2002 for the award of a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


